Citation Nr: 1028372	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-11 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted sufficient 
to reopen a claim of entitlement to service connection for the 
cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, her son and her daughter



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from March 1943 to 
December 1945.  He was a prisoner of war (POW) of the German 
Government from January 3, 1945, to April 23, 1945.  He died in 
May 1977; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The appellant, her son and her daughter testified before the 
undersigned Veterans Law Judge at a September 2006 hearing 
conducted via videoconference.  A transcript of the hearing is of 
record.

This case was brought before the Board in July 2007, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the appellant in the 
development of her claim, to include relevant records.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the issue 
on appeal.




FINDINGS OF FACT

1.	A July 1977 rating decision denied the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death.  The appellant was notified of her appellate 
rights, but did not file a notice of disagreement within one 
year of the rating decision.

2.	Evidence received since the July 1977 rating decision is 
cumulative of the evidence of record at the time of the July 
1977 denial and does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
the cause of the Veteran's death nor does it raise a 
reasonable possibility of substantiating the appellant's claim 
of service connection.


CONCLUSIONS OF LAW

1.	The July 1977 rating decision which denied the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.	Evidence received since the July 1977 rating decision in 
connection with the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death is not 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence - evidence that is both new and material.  The 
terms "new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify the 
requirement that VA must provide a claimant notice of what is 
required to substantiate each element of a service- connection 
claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the underlying 
claim for the benefit sought.

After careful review of the record, the Board finds that VA 
provided the appellant with all necessary and proper VCAA notice.  
In this regard, March 2005 and August 2007 VCAA letters notified 
the appellant of the evidence and information necessary to 
establish entitlement to her underlying claim to service 
connection for the cause of the Veteran's death.  These letters 
also provided appropriate notice regarding what constitutes new 
and material evidence and specifically informed her what evidence 
and information was necessary to reopen her claim.  This letter 
also advised the appellant of the types of evidence VA would 
assist her in obtaining as well as her own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess, supra, which held that VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  The August 2007 letter provided such 
notice.

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The Veteran's service personnel and treatment 
records, to the extent available, are associated with the claims 
folder, as well as all VA and private treatment records 
identified by the appellant.  The appellant has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding her claim.

Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 
7105(c), and the claim may only be reopened through the receipt 
of 'new and material' evidence.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

The appellant's request to reopen her claim was received in 
February 2005, and the regulation applicable to her appeal 
provides that new and material evidence means existing evidence 
that by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2009).  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In a July 1977 rating decision, the appellant's claim of service 
connection for the cause of the Veteran's death was denied on the 
basis that he was not service-connected for any disability at the 
time of his death, and the cause of the Veteran's death is not 
etiologically related to his active service, to include his 
experience as a POW.  The appellant was notified of her appellate 
rights, but did not complete an appeal of the decision; 
therefore, the RO's July 1977 decision is final.  38 U.S.C.A. § 
7105.

Evidence received prior to the July 1977 rating decision included 
service personnel and treatment records, to the extent available, 
and the Veteran's death certificate.  According to the July 1977 
rating decision, the RO denied the appellant's claim of service 
connection for the cause of the Veteran's death because the 
evidence of record failed to establish an etiological link 
between the cause of his death, found to be squamous cell 
carcinoma of the lung, and his active service, to include his 
experience as a POW.  The July 1977 rating decision also noted 
the Veteran was not service-connected for any disorder at the 
time of his death.

New evidence received since the July 1977 RO rating decision 
includes statements from the appellant, including the transcript 
of a September 2006 Board hearing and extensive treatment 
records.  The evidence submitted by the appellant indicates he 
was treated for lung cancer beginning in April 1977, and received 
radiation therapy and chemotherapy at the VA Medical Center in 
Louisville, Kentucky.  The appellant reiterated her contention 
that the Veteran's experiences in service, to include as a POW, 
led to a lifetime of depression and mental illness, which she 
asserts contributed to his death in May 1977.  However, despite 
the appellant's assertions, the newly received evidence does not 
provide a competent medical opinion that would establish an 
etiological link between the cause of the Veteran's death and his 
active service.

After careful review, the Board concludes that the newly received 
evidence is cumulative of the record prior to the July 1977 
rating decision, and does not raise a reasonable possibility of 
substantiating the appellant's claim.  In this regard, the Board 
notes the newly received evidence continues to show the cause of 
the Veteran's death to be lung cancer.  However, the record does 
not contain any competent opinion suggesting an etiological 
relationship between the cause of the Veteran's death and his 
active service.  Therefore, the newly received evidence does not 
raise a reasonable possibility of substantiating the appellant's 
claim.  

As such, the evidence submitted by the appellant since the July 
1977 RO denial does not constitute new and material evidence, and 
the appeal must be denied.  38 C.F.R. § 3.156.


ORDER

New and material evidence sufficient to reopen the appellant's 
claim of entitlement to service connection for the cause of the 
Veteran's death has not been submitted; the appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


